Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner contacted the applicant’s representatives Robert J. Shatto and Peter Edward on 03/16/2021 and 03/17/2021 respectively in order to discuss issues related to potential Double Patenting rejection and 35 U.S.C 101 rejection. During the interview (see interview summary), Examiner indicated that the application will be in condition for allowance if: (i) a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT No. 10148526 is filed; and (ii) Claim 8 is amended to overcome 35 U.S.C 101 rejection.
However, during the interview meeting, applicant’s representative Peter Edward indicated that due to the issues related to the filing of Power of Attorney, the applicant currently will not be able to file the terminal disclaimer and claim amendments as examiner requested. Therefore, the examiner indicated that, as the application is in condition for allowance except above stated issues, the examiner will send out Non-Final office action with Double Patenting rejection and 35 U.S.C 101 rejection only so that the applicant may respond.


 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10148526. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-12 of US Patent No. 10148526 anticipated the Claims .
Claims  rejected on the ground of nonstatutory double patenting over Claims 1-12 of U.S. Patent No. 10148526 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because independent Claim 8 recites "a computer readable medium". The specification as originally filed defines computer readable medium as follows: “The computer-usable medium may include a propagated data signal with the computer-usable program code embodied therewith, either in baseband or as part of a carrier wave” (¶ 0060).
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination 
A claim drawn to a computer readable medium that covers both transitory and non-transitory embodiments may be amended to overcome the rejection by changing “a computer readable medium " to --a non-transitory a computer readable medium --, thus excluding that portion of the scope covering transitory signals.
Dependent Claims 9 – 12 and 14 are also rejected under 35 U.S.C. 101 for the same reason as the independent Claim 8 which they are dependent from.


Allowable Subject Matter
Claims 1-5, 7-12, 14-19 and 21 would be allowable if: (i) a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT No. 10148526 is filed; and (ii) rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.


Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to reasonably disclose, suggest, or render obvious the independent Claims as recited, claimed and arranged by the applicant. 

As for another close prior arts of record, Grancharov (US PG PUB 20120020484), hereinafter “Grancharov”, discloses an audio quality predicting method/system which calculates a value of quality of audio signal from the spectral properties of the blocks of the reference signal and of the processed signal (Fig. 4 and ¶ 0049 – 0053).
However, none of the prior arts of record reasonably disclose, suggest, or render obvious a method/system/computer-program-product for:
“determining, by a processor, a plurality of intrusive quality of experience scores associated with a plurality of intrusive audio transmission samples during a communication session, wherein the plurality of intrusive quality of experience scores are determined for a respective plurality of different network conditions including different packet loss rates up to 40% in increments of 0.5%; determining, by the processor, a plurality of non-intrusive quality of experience scores associated with a plurality of non-intrusive audio transmission samples, wherein each non-intrusive audio transmission sample of the plurality of non-intrusive audio transmission samples is obtained at a same time frame during the communication session as a corresponding intrusive audio transmission sample of the plurality of intrusive audio transmission samples; and deriving, by the processor, a quality of experience coefficient based upon a relationship between the plurality of intrusive quality of experience scores and the plurality of non-intrusive quality of experience scores, wherein the derived quality of experience coefficient is a codec specific coefficient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282.  The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451